DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/08/2019 and 02/22/2020, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 10, 11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0312659 A1 to Chen et al. (hereinafter “Chen”)

Regarding Claim 1, Chen teaches A method for receiving ultra-reliable and low latency communication (URLLC) data from time-frequency resources, by a receiving device, (Figure 1 and [0033], discloses a base station transmitting signals, including eMBB data and URLLC data transmitted to the user terminal devices (i.e. receiving device).  Figure 3 and [0048], illustrates time-frequency resources comprising the eMBB and URLLC data)
wherein the time-frequency resources comprise enhanced mobile broadband (eMBB) data and the URLLC data, (Figure 3 and [0041], illustrates time-frequency resources comprising the eMBB and URLLC data)
 the time-frequency resources further comprise an orthogonal frequency division multiplexing (OFDM) symbol, (Figure 15 and [0114], discloses in theminislot of the URLLC area, the indication signal and the URLLC control signal may be  time-multiplexed in a part of frequency bands of a single OFDM symbol)
the OFDM symbol comprises an indication resource element (RE), (Figure 3 and Figure 15, illustrates indication signal in a portion of the OFDM symbol)
detecting the URLLC control information in the OFDM symbol; ([0081], discloses if it is determined that the reception signal includes URLLC data based on the demodulation result of the indication signal, the URLLC data demodulating unit 260 demodulates the URLLC data that is addressed to the own device and that is arranged in the URLLC area in the reception signal. In this case, the URLLC data demodulating unit 260 identifies the resource of the URLLC data addressed to the own device from the URLLC area on the basis of the demodulation result of the URLLC control signal (i.e. detecting the URLLC control information)). and 
receiving the URLLC data based on the detected URLLC control information. ([0081], Then, the URLLC data demodulating unit 260 demodulates the URLLC data addressed to the own device on the basis of the code rate, the modulation method, and the like indicated by the URLLC control signal)

Chen discloses in [0044] and [0081] that the indication signal indicates the presence or absence of URLLC data, but does not explicitly teach the indication RE indicates whether URLLC control information exists in the OFDM symbol, when the indication RE indicates that the URLLC control information exists in the OFDM symbol, detecting the URLLC control information in the OFDM symbol; 
However, Chen illustrates in Figure 3 and [0048]-[0053], URLLC control information 331 is only included when URLLC data is also present, as seen in element 332.  This can be seen in mini-slot 312 and 314, in which URLLC control information (the dotted regions) are included when URLLC data for UEs 1-4 (the regions illustrated with vertical lines) are present.  Mini-slot 316 illustrates an indicator signal that indicates 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chen such that the indicator signal that indicates if URLLC data is present to be also indicative of whether or not URLLC control signaling is available, such that resources are not wasted regardless of the presence or absence of URLLC data, so that it is possible to effectively use the resources, as indicated in [0067] of Chen. 


Regarding Claim 2, Chen teaches The method according to claim 1, wherein the indication RE indicates whether URLLC control information exists in the OFDM symbol comprises: 
when the indication RE comprises a first data symbol, the URLLC control information exists in the OFDM symbol; or when the indication RE comprises a second data symbol, the URLLC control information does not exist in the OFDM symbol. ([0045], discloses the indication signal indicates absence of URLLC data in which “0” (i.e. second data symbol) is repeated multiple times and the indication signal indicating presence of URLLC data is a signal in which "1" (first data symbol) is repeated multiple times.)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Chen teaches The method according to claim 2, wherein Chen further teaches the first data symbol and the second data symbol are obtained after performing lower-order modulation or higher-order modulation on data on the indication RE. ([0045], discloses the indication signal indicates absence of URLLC data in which “0” (i.e. second data symbol) is repeated multiple times and the indication signal indicating presence of URLLC data is a signal in which "1" (first data symbol) is repeated multiple times. [0073], further discloses an indication signal demodulating unit 230 that demodulates the indication signal that is arranged in the URLLC area in the reception signal.  Examienr notes that a signal must be modulated first in order to be demodulated. As such, the indication signal must be modulated by the trnamsitting source.  Furthermore, examiner notes that the values indicated in the indication signal are “1” or “0”, which is indicative of BPSK, as BPSK modulation only allows for values of “1” and “0”)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 4, Chen teaches The method according to claim 3, wherein Chen further teaches the lower-order modulation comprises BPSK, the first data symbol is 1, and the second data symbol is 0; or the higher-order modulation comprises 16QAM or 64QAM, and the first data symbol is any data symbol other than the second data symbol. ([0045], discloses the indication signal indicates absence of URLLC data in which “0” (i.e. second data symbol) is repeated multiple times and the indication signal indicating presence of URLLC data is a signal in which "1" (first data symbol) is repeated multiple times. [0073], further discloses an indication signal demodulating unit 230 that demodulates the indication signal that is arranged in the URLLC area in the reception signal.  Examienr notes that a signal must be modulated first in order to be demodulated. As such, the indication signal must be modulated by the trnamsitting source.  Furthermore, examiner notes that the values indicated in the indication signal are “1” or “0”, which is indicative of BPSK, as BPSK modulation only allows for values of “1” and “0”)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 10, Chen teaches The method according to claim 1, wherein Chen further teaches the time-frequency resources comprise a plurality of OFDM symbols, the OFDM symbol is one of the plurality of OFDM symbols, each of the plurality of OFDM symbols comprises one indication RE, the plurality of OFDM symbols comprise a plurality of indication REs, and each of the plurality of indication REs indicates whether URLLC control information exists in an OFDM symbol in which the indication RE is located. (Figure 3, illustrates multiple mini slots 312, 314, and 316, each comprising an indication signal 321, 322, and 323, and respectively, as well as respective URLLC control and data regions based on the respective indication signals.  Figure 15, further illustrates an OFDM symbol comprising the indication signal and the URLLC control signal)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 11, Chen teaches The method according to claim 10, wherein Chen further teaches the plurality of indication REs are all on a same subcarrier. (Figure 3, illustrates indication signals 321, 322, and 323 all on the same frequency band.  Furthermore, Figure 14, illustrates an alternative embodiment in which the indication signals can be multiplexed onto different frequency bands)


Regarding Claim 13, Chen teaches A receiving device, wherein the receiving device is configured to receive ultra-reliable and low latency communication (URLLC) data from time-frequency resources, (Figure 1 and [0033], discloses a base station transmitting signals, including eMBB data and URLLC data transmitted to the user terminal devices (i.e. receiving device).  Figure 3 and [0048], illustrates time-frequency resources comprising the eMBB and URLLC data)
the time-frequency resources comprise enhanced mobile broadband (eMBB) data and the URLLC data, (Figure 3 and [0041], illustrates time-frequency resources comprising the eMBB and URLLC data)
the time-frequency resources further comprise an orthogonal frequency division multiplexing (OFDM) symbol, (Figure 15 and [0114], discloses in theminislot of the URLLC area, the indication signal and the URLLC control signal may be  time-multiplexed in a part of frequency bands of a single OFDM symbol)
the OFDM symbol comprises an indication resource element (RE), (Figure 3 and Figure 15, illustrates indication signal in a portion of the OFDM symbol)
the receiving device comprising: a detection unit configured to detect teh URLLC control information in the OFDM symbol (Figure 5, illustrates a user terminal device comprising a processor comprising an indication signal demodulating unit) 
a first receiving unit,(Figure 5, illustrates a user terminal comprising a wireless reception unit) configured to receive the URLLC data based on the detected URLLC control information. ([0081], Then, the URLLC data demodulating unit 260 demodulates the URLLC data addressed to the own device on the basis of the code rate, the modulation method, and the like indicated by the URLLC control signal)
Chen discloses in [0044] and [0081] that the indication signal indicates the presence or absence of URLLC data, but does not explicitly teach the indication RE indicates whether URLLC control information exists in the OFDM symbol, when the indication RE indicates that the URLLC control information exists in the OFDM symbol, detecting the URLLC control information in the OFDM symbol; 
However, Chen illustrates in Figure 3 and [0048]-[0053], URLLC control information 331 is only included when URLLC data is also present, as seen in element 332.  This can be seen in mini-slot 312 and 314, in which URLLC control information (the dotted regions) are included when URLLC data for UEs 1-4 (the regions illustrated 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chen such that the indicator signal that indicates if URLLC data is present to be also indicative of whether or not URLLC control signaling is available, such that resources are not wasted regardless of the presence or absence of URLLC data, so that it is possible to effectively use the resources, as indicated in [0067] of Chen. 

Claim 14 is rejected for having the same limitations as Claim 2, except the claim is in device format.

Claim 5, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2017/0214501 A1 to Byun et al. (hereinafter “Byun”)

Regarding Claim 5, Chen teaches The method according to claim 1, wherein the indication RE indicates whether URLLC control information exists in the OFDM symbol comprises: 
Chen does not explicitly teach when a value of energy on the indication RE is greater than or equal to a preset threshold, the URLLC control information exists in the OFDM symbol; or when a value of energy on the indication RE is less than a preset threshold, the URLLC control information does not exist in the OFDM symbol.
However, the concept of measuring energy as an indicator for presence of a signal is well known in the art. For example, in a similar field of endeavor, Byun discloses in [0051], in which each bit of an RNTP indicator corresponding to one resource block in the frequency domain corresponding to one resource block in the frequency domain is used to report to neighboring BSs whether a cell will maintain transmit power for the resource block to be below a specific upper limit. For example, if the RNTP indicator is 1, it may indicate that transmit power is maintained to a specific resource block, that is, a signal is transmitted (i.e. signal exists), and if the RNTP indicator is 0, it may indicate that a signal is not transmitted (i.e. signal does not exist) to the resource block.  [0057], further discloses According to Equation 1, an RNTP indicator is 0 if normalized RE energy (value of energy) (E.sub.A(n.sub.PRB)/E.sup.(P).sub.max-nom) is less than or equal to a pre-set 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chen to include the above limitations as suggested by Byun, as having information as to whether or not a signal is present in a resource block allows for a neighboring BS to avoid being scheduled on a PRB indicated to have high transmit power as indicated in [0078] of Byun.


Regarding Claim 6, Chen/Byun teaches The method according to claim 5, wherein Chen further teaches a system bandwidth of a communications system to which the receiving device currently belongs is divided into a plurality of subbands, and the indication RE is on one of the plurality of subbands. (Figure 3, illustrates a specific example of allocation of resources with a frequency bandwidth (system bandwidth) corresponding to a predetermined number of subcarriers (i.e. plurality of subbands) and duration of a single transmission time interval (TTI). Figure 15 and [0114], discloses indication signals (oblique hatching in the figure) used as reference signals may be frequency-multiplexed in different frequency bands of the single OFDM symbol)

Claim 15 is rejected for having the same limitations as Claim 5, except the claim is in device format.



Claim 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2019/0274153 A1 (foreign priority date of Nov. 16, 2016) to Park et al. (hereinafter “Park”)

Regarding Claim 7, Chen teaches The method according to claim 1, wherein 
Chen does not explicitly teach before the detecting the URLLC control information in the OFDM symbol, the method further comprises: receiving, from a sending device, a message indicating a subcarrier on which the indication RE is located.
However, in a similar field of endeavor, Park discloses in Figure 5 and [0084]-[0085], Referring to FIG. 5, the UE may perform operations for receiving configuration information for receiving DL preemption indication information (i.e. indication RE) from a base station at step S510. For example, the UE may receive the configuration information (message) for monitoring the DL preemption indication information. For example, the configuration information may be received through cell-specific signaling or UE-specific signaling. Meanwhile, the configuration information may include at least one of a subcarrier spacing, duration information, frequency resource information (i.e. subcarrier), a cell-specific RNTI and a slot index. The UE may recognize a resource for 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chen to include the above limitations as suggested by Park, in order to efficiently multiplex for data traffic between services as indicated in [0012] of Park.

Claim 16 is rejected for having the same limitations as Claim 7, except the claim is in device format.

Claim 8, 9, 12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of US 2020/0022115 A1 (foreign priority date of 01/06/2017) to Park et al. (hereinafter “Park2”)

Regarding Claim 8, Chen teaches The method according to claim 1, wherein 
Chen does not explicitly teach the OFDM symbol comprises a search space specific to the receiving device, and when the indication RE indicates that the URLLC control information exists in the OFDM symbol, the URLLC control information is in the search space.
However, in a similar field of endeavor, Park2 discloses in [0140], a URLLC indicator information using partial bits of the control information, in which control information can be transferred to the terminals through a common search space (CSS), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chen to include the above limitations as suggested by Park2, in order to efficiently identify control information transmitted by the base station as indicated in [0028] of Park2.


Regarding Claim 9, Chen/Park2 teaches The method according to claim 8, wherein Park2 further teaches the detecting the URLLC control information in the OFDM symbol comprises: detecting the URLLC control information in the search space in the OFDM symbol. ([0140], discloses a URLLC indicator information using partial bits of the control information, in which control information can be transferred to the terminals through a common search space (CSS), UE-specific search space (USS) (i.e. search space specific to the receiving device), or UE group-specific search space (UGSS). Further, it is possible to support detection of the specific control information only in the specific search space (i.e. URLLC control information is in the search space), or it is possible to support detection of the specific control information only in the whole search space. [0073] and [0193], further discloses control information in OFDM 

Regarding Claim 12, Chen teaches The method according to claim 10, wherein Chen does not explicitly teach each of the plurality of OFDM symbols comprises a search space specific to the receiving device.
However, in a similar field of endeavor, Park2 discloses in [0140], a URLLC indicator information using partial bits of the control information, in which control information can be transferred to the terminals through a common search space (CSS), UE-specific search space (USS) (i.e. search space specific to the receiving device), or UE group-specific search space (UGSS). Further, it is possible to support detection of the specific control information only in the specific search space (i.e. URLLC control information is in the search space), or it is possible to support detection of the specific control information only in the whole search space. [0073] and [0193], further discloses control information in OFDM symbols.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Chen to include the above limitations as suggested by Park2, in order to efficiently identify control information transmitted by the base station as indicated in [0028] of Park2.

Claim 17 is rejected for having the same limitations as Claim 8, except the claim is in device format.


Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0132237 A1 (provisional application no. 62/417,852, filed on Nov. 4, 2016) to Sundararajan et al. (hereinafter “Sundararajan”) in view of US 2020/0022115 A1 (foreign priority date of 01/06/2017) to Park et al. (hereinafter “Park2”)

Regarding Claim 18, Sundararajan teaches A receiving device, wherein the receiving device is configured to receive ultra-reliable and low latency communication (URLLC) data from time-frequency resources, (Figure 9B and [0098], illustrates a base station performing URLLC transmission using mini-slots (time-frequency resources).  Figure 9A and [0093] illustrates multiple URLLC mini-slots)
 the time-frequency resources comprise a plurality of orthogonal frequency division multiplexing (OFDM) symbols, (Figure 9A and [0094], discloses each mini slot is four symbols long. [0046]-[0047], further discloses a base station operating using OFDM and UE communicating via OFDM techniques)
only some of the plurality of OFDM symbols comprise a search space specific to the receiving device, (Figure 9A, illustrates URLLC control region only in the first symbol (i.e. some of the plurality of OFDM symbols) of each URLLC mini-slot)
the some OFDM symbols comprise a first OFDM symbol, the search space in the first OFDM symbol comprises URLLC control information (Figure 9A, illustrates URLLC control region only in the first symbol (i.e. first OFDM symbols) of each URLLC mini-slot)
the receiving device comprising: a detection unit, ([0047], discloses a UE comprising MIMO detector to obtain detected symbols from received symbols) configured to detect the URLLC control information in the search space in the first OFDM symbol; (Figure 9A and [0093]-[0094], [0097], and [0100], discloses eMBB control (DL) signaling is received indicating the location of URLLC control channel resources (i.e. search space) within a mini-slot. [0104], discloses the UE decodes the URLLC control channel carrying the URLLC control information, in order to identify the location of the data resource associated with the URLLC transmission) and 
a receiving unit, ([0047], discloses a UE comprising a receive processor to process provided detected symbols. Figure 12, illustrates reception module) configured to receive the URLLC data based on the URLLC control information. ([0104], discloses the UE decodes the URLLC control channel carrying the URLLC control information, in order to identify the location of the data resource associated with the URLLC transmission. [0108], discloses the UE may identify resources allocated for a URLLC data transmission and proceed with URLLC communications))


Sundararajan does not explicitly teach only some of the plurality of OFDM symbols comprise a search space specific to the receiving device, 
However, in a similar field of endeavor, Park2 discloses in [0140], a URLLC indicator information using partial bits of the control information, in which control information can be transferred to the terminals through a common search space (CSS), UE-specific search space (USS) (i.e. search space specific to the receiving device), or 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Sundararajan to include the above limitations as suggested by Park2, in order to efficiently identify control information transmitted by the base station as indicated in [0028] of Park2.

Regarding Claim 19, Sundararajan/Park2 teaches The receiving device according to claim 18, wherein Sundararajan further teaches the some OFDM symbols comprise an OFDM symbol whose index is an odd number, an OFDM symbol whose index is an even number, or an OFDM symbol whose index is a multiple of 3 in the plurality of OFDM symbols. (Figure 9A illustrates a plurality of mini-slots, each mini-slot carrying 4 OFDM symbols, wherein the first OFDM symbol of each mini-slot is a URLLC control channel region.  Examiner notes that the first OFDM symbol can be considered an odd or even number, since all number are odd or even. Furthermore, [0094], further discloses the mini-slot configuration, shown in FIG. 9A, is provided merely as an example, and other configurations (e.g., with different numbers of symbols, with different quantities of mini-slots per eMBB slot, and/or the like) are possible.  As such, while the illustration of Figure 9A shows a URLLC control region every 4 symbols, the invention could be easily modified to have only 3 symbols per mini-slot)

Regarding Claim 20, Sundararajan/Park2 teaches The receiving device according to claim 18, wherein Sundararajan further teaches an OFDM symbol in the plurality of OFDM symbols other than the some OFDM symbols comprises a second OFDM symbol, an index of the second OFDM symbol is N, an index of the first OFDM symbol is N+1, N is a positive integer, and the second OFDM symbol comprises the URLLC data. (Figure 9A illustrates a mini-slot comprising a URLLC control channel region in the shaded first OFDM symbol, and 3 unshaded symbols (second OFDM symbol) for URLLC data transmission (i.e. an OFDM symbol in the plurality of OFDM symbols other than the some OFDM symbol.  Examiner notes that Figure 9A illustrates a symbol comprising data (i.e. second OFDM symbol with index “N” comprising URLLC data) prior to a symbol comprising URLLC control region (i.e. first OFDM symbol with index “N+1”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477